DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 07/08/2022, are acknowledged and entered.  Claims 6 and 16 have been cancelled by Applicant. Claims 24-26 have been newly added by Applicant. Claims 1-5, 7-15, and 17-26 are pending.

Election/Restrictions
	Pursuant with Applicant’s election of 4-hydroxy-N-methyltryptamine as the psilocybin derivative and an erinacine (erinacine A) as the second compound, Claims 9-11 and 22 remain withdrawn from consideration because the elected species are not allowable.

Petition under 37 C.F.R. 1.78(e)
	Applicant’s petition under 37 C.F.R. 1.78(e) filed 03/31/2022 has been DISMISSED per the Petition Decision mailed 07/21/2022.

Priority
	Because Applicant’s petition under 37 C.F.R. 1.78(e) filed 03/31/2022 has been dismissed, Applicant has still not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) for the same reasons discussed in the previous Office Action mailed 02/08/2022 at pages 4-5, which reasons are herein incorporated by reference in their entirety.  
	However, even if Applicant files another petition under 37 C.F.R. 1.78(e) and is able to obtain the benefit of priority to intermediate application no. 17/313,562, as not a single provisional application in the continuity data supports the claimed invention, specifically combining a psilocybin derivative with an erinacine or a hericenone, at best Applicant’s claimed invention could have an earliest effective filing date of 11/15/2018, the filing date of U.S. Non-Provisional Application No. 16/192,736.

Status of Rejections Set Forth in the February 8, 2022 Non-Final Office Action
In reply to the rejection of claims 1-8, 12-21, and 23 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of a first “purified” psilocybin derivative, as set forth at p.6-8 of the previous Office Action dated February 8, 2022, Applicant now amends claim 1 to recite a dosage composition comprising a homogenous mixture of a first psilocybin derivative and a second compound. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 1-8, 12-21, and 23 under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (product of nature), as set forth at p.8-15 of the previous Office Action dated February 8, 2022, now amends claim 1 to recite a dosage composition comprising a homogenous mixture of a first psilocybin derivative and a second compound that is at least one of an erinacine or a hericenone.  Accordingly, the rejection is withdrawn.
The following rejections and/or objections are either reiterated (maintained) or newly applied.  They constitute the complete set presently being applied to the instant application.
Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 07/11/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 17 and 20 each depend directly from Claim 1.  Claim 1 was amended to recite a dosage composition comprising “a homogenous mixture” of a first psilocybin derivative and a second compound.  Claim 17 recites the dosage composition of claim 1, wherein the homogenous mixture has little or no deviation in chemical composition between different samples taken of the composition.  Claim 20 recites the same limitation as Claim 17, but specifies the chemical composition is determined by chromatography and/or spectrometry.
Claims 17 and 20 fail to further limit Claim 1 from which they each depend because a “homogenous mixture” is, by definition, a mixture that has little or no deviation in chemical composition between different samples taken of the composition.  Thus, because Claims 17 and 20 depend from Claim 1, which already requires the mixture of a first psilocybin derivative and a second compound is “a homogenous mixture”, reciting the definition of a homogenous mixture in Claims 17 and 20, i.e., “wherein the homogenous mixture has little or no deviation in chemical composition between different samples taken of the composition”, does not further limit the dosage composition of Claim 1 in any way.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 depends directly from Claim 1.  Claim 1 was amended to recite the dosage composition comprises a molar ratio of between about 100:1 to about 1:100 of the first psilocybin derivative and the second compound.  Claim 24 recites that the psilocybin derivative and the second compound are present in “purposefully engineered and unnaturally occurring molar ratios”.
Claim 24 fails to further limit Claim 1 from which it depends because Claim 1 already recites a molar ratio of between about 100:1 to about 1:100 and there is no factual evidence of record that these ratios are not all “purposefully engineered and unnaturally occurring molar ratios”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 depends directly from Claim 1.  Claim 1 was amended to recite a dosage composition comprising “a homogenous mixture” of a first psilocybin derivative and a second compound.  
Claim 25 fails to further limit Claim 1 from which it depends because a “homogenous mixture” is, by definition, a mixture that has little or no deviation in chemical composition between different samples taken of the composition and therefore will naturally have less than about 10% deviation between samples taken from a batch of the dosage composition.  Thus, because Claim 25 depends from Claim 1, which already requires the mixture of a first psilocybin derivative and a second compound is “a homogenous mixture”, reciting the dosage composition has less than about 10% deviation between samples taken from a batch of the dosage composition does not further limit the dosage composition of Claim 1 in any way.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 12-15, 17-21 and 23-26
Claims 1-2, 4-5, 7-8, 12-15, 17-21 and 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over STAMETS (US 2018/0021326 A1; Published 01/25/2018; Filed 04/23/2017) in view of LENZ ET AL. (J. Nat. Prod., 2017, vol. 80, pages 2835-2838) and CHADEAYNE ET AL. (Acta Crystallogr. E Crystallogr. Commun., 2020 Mar 27;76(Pt 4):589-593).

Teachings of STAMETS
Stamets teaches methods and compositions for enhancing neurogenesis comprising fungal extracts and their active ingredients, including species of mushrooms and mycelia containing psilocybin and psilocin, combined with erinacines and hericenones or fungal extracts containing those active ingredients, with the addition of nicotinic acid. See Abstract.
Stamets teaches the composition includes psilocybin (4-phosphoryloxy-N,N-dimethyltryptamine) or psilocin (4-hydroxy-N,N-dimethyltryptamine) in pure form or extracts from Psilocybe and psilocybin containing mushrooms combined with erinacines or hericenones. See [0005].
As per Claim 21, Stamets teaches erinacines, including known erinacines A-K, P and Q, are cyanthane terpenes isolated from the mycelia of Hericium erinaceus that promote NGF (nerve growth factor) synthesis. See [0005].
A suggested formula is a 550 mg delivery dose via an ingestible capsule:

    PNG
    media_image1.png
    104
    293
    media_image1.png
    Greyscale

See [0012].
	Also see the Table at [0015], which teaches compositions (“Neurogenesis Formula”) comprising psilocin or psilocybin, erinancines or hericenones, and niacin. 
	Note that niacin as taught in Stamets is pyridine-3-carboxylic acid as recited in instant Claim 23.
	Stamets teaches compounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes baeocystin, norbaeocystin, N,N-dimethyltryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxytryptophan, psilocybin and psilocin. See [0016].
	As per Claim 2, Stamets teaches the compositions comprise additional pharmaceutical excipients. See [0017].
	Stamets teaches since psilocin and its analogs are neurotransmitters, and substitute for serotonin, acting as an agonist exciting serotonin receptors, their ability to enhance neurotransmission while in combination with nerve growth factors such as erinacines and hericenones, provides a unique opportunity for spurring neurogenesis. See [0028].
	Stamets expressly claims a method for improving neurological health of an animal comprising: administering a therapeutically effective amount of a composition to an animal, wherein the composition comprises one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, one or more of erinacines, hericenones or combinations thereof, and niacin. See Claim 1.
	The compounds are “purified”, i.e., isolated or synthetic or manufactured. See Claim 13.
	Stamets teaches a composition comprises about 0.6 to 10 mg of one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, about 20 to 200 mg of one or more of erinacines, hericenones, or combinations thereof, and about 50 to 200 mg of niacin. See Claim 15.  The molar ratio of psilocybin derivative to terpene therefore falls within the scope of Claims 4-8, e.g., a molar ratio of about 1:1.

	Claims 12-15 differ from Stamets in so far as Stamets does not disclose the psilocybine derivative 4-hydroxy-N-methyltryptamine (norpsilocin).

Teachings of LENZ ET AL.
	Lenz et al. teach N-methyl-4-hydroxytryptamine (norpsilocin), a natural product isolated from the carpophores of the hallucinogenic mushroom Psilocybe cubensis. See Abstract.
	Lenz et al. teach norpsilocin likely represents the actual psychotropic agent liberated from its 4-phosphate ester derivative, the known natural product baeocystin. The authors further present an artifact-free extraction method that prevents dephosphorylation and therefore helps reflect the naturally occurring metabolic profile of Psilocybe mushrooms in subsequent analyses. See id.
	Lenz et al. teach the tryptamine derivatives psilocin and its 4-O-phosphate ester, psilocybin, are synthesized by Psilocybe and other genera, colloquially called magic mushrooms. Psilocybin represents the terminal pathway product and a prodrug, as it becomes rapidly dephosphorylated following oral ingestion to yield the actual psychotropically active psilocin, which acts primarily as a partial agonist on 5HT1A,5HT2A, and 5HT2C receptors. Synthetic psilocybin derivatives and naturally occurring congeners have been documented, including baeocystin, norbaeocystin, and aeruginascin. See page 2835, left column, first paragraph.
	Lenz et al. teach Psilocybe mushrooms have been used as illicit hallucinogenic drugs. However, the value of their alkaloid natural products becomes evident when their pharmaceutical potential is also taken into account. Recent studies indicate a positive effect of psilocybin for treatment of, for example, addictions, chronic depressions, and anxiety disorders. Lenz et al. expressly suggest their work may add norpsilocin to the candidates for further pharmaceutical development.  See page 2837, left column, first full paragraph.

Teachings of CHADEAYNE ET AL.
	Chadeayne et al. teach psychoactive tryptamines, particularly psilocybin and psilocin, have recently garnered a great deal of interest because of their potential to treat disorders including anxiety, addiction, and depression.  See page 589, first paragraph.  
	Chadeayne et al. teach the clinical effects observed for extracts of ‘magic mushrooms’ differ from those observed for pure psilocybin indicating that the minor components of ‘magic mushrooms’ have psychoactive properties that are important, or that they work in conjunction with psilocybin as part of an entourage effect. See page 589, second paragraph.
	Chadeayne et al. teach the prodrug psilocybin [taught in Stamets] hydrolyses to the active 4-hydroxy-N,N-dimethyltryptamine (4-HO-DMT), aka psilocin, and the prodrug baeocystin [also taught in Stamets] hydrolyses to the active 4-hydroxy-N-methyltryptamine (4-HO-NMT), aka norpsilocin. When tested as an agonist at the human seratonin 2a receptor, synthetic norpsilocin was as potent, if not more so, compared to psilocin See page 590, first full paragraph.
	Chadeayne et al. teach the freebase of norpsilocin as well as the crystalline fumarate salt of norpsilocin as recited in Claims 12-15. See Figs. 1 and 2; pages 590-591.
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established that compositions comprising “purified” psilocybin derivatives and erinancines or hericenones were well-known and disclosed in the prior art.  See for example Stamets. Purifying psilocybin derivatives and erinancines or hericenones from their natural sources and combining them in a “composition” would have been obvious to a person of ordinary skill in the art given their known sources, methods of isolation and purification, and known pharmacological activities as clearly established in the cited prior art.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as take a “purified” psilocybin derivative, e.g., isolated from its natural source or chemically synthesized, and a “purified” erinancine or hericenone, e.g., known erinacines A-K, P and Q, isolated from their natural source or chemically synthesized, and formulate them together in a “dosage composition” as expressly suggested and motivated by the teachings of Stamets.  Indeed, as Stamets expressly teaches psilocybin derivatives as therapeutics for enhancing neurogenesis and/or improving neurological health of an animal when combined with a erinancine or hericenone, combining a “purified psilocybin derivative” with an “erinancine or a hericenone” would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed, even if such a composition was used solely as an basic, investigatory composition for determining potential therapeutic uses, e.g., applying the composition to cells and measuring enzyme activity or administering the composition in an in vivo model of, e.g., neurogenesis or neurological health.  However, a person of ordinary skill in the art would have a reasonable expectation that a purified psilocybin derivative combined with an erinancine or a hericenone would specifically be useful in treating disorders including anxiety, addiction, and depression as evidenced by Lenz et al. at page 2837, left column (“[r]ecent studies indicate a positive effect of psilocybin for treatment of, for example, addictions, chronic depressions, and anxiety disorders”) and Chadeayne et al. at page 589, first paragraph (“[p]sychoactive tryptamines, particularly psilocybin and psilocin, have recently garnered a great deal of interest because of their potential to treat disorders including anxiety, addiction, and depression”).
Accordingly, compositions comprising “purified” psilocybin derivatives and an erinancine or a hericenone would have been prima facie obvious to a person of ordinary skill in the art as basic scientific research tools for studying the biological/pharmacological effects of such compositions in neurobiology as those skilled in the art were already doing as evidenced by the cited prior art, e.g., for enhancing neurogenesis and/or improving neurological health and/or treating anxiety, addiction, or depression.  Applicant clearly did not invent the claimed natural product psilocybin derivatives (see Stamets, Lenz et al., and Chadeayne et al.), did not invent the claimed  natural product erinancines or hericenones (see Stamets), and did not invent combining natural product psilocybin derivatives with natural product erinancines or hericenones (see Stamets). 
As to Claims 1, 17, 20, and 25, which require the composition is a homogenous mixture, i.e., that is has little to no deviation in chemical composition between different samples taken of the composition, it would have been prima facie obvious to a person of ordinary skill in the art when formulating a composition comprising two or more active agents (plus any excipients) that such a composition be a homogenous mixture so as to minimize variabilities in dosing, pharmacokinetics, etc.  Indeed, dissolving two or more active agents in a solvent and stirring would predictably make a “homogenous” mixture, as would mixing two solid drugs with a carrier and placing the mixture into a capsule.

Claim 3
Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over STAMETS (US 2018/0021326 A1; Published 01/25/2018; Filed 04/23/2017) in view of LENZ ET AL. (J. Nat. Prod., 2017, vol. 80, pages 2835-2838) and CHADEAYNE ET AL. (Acta Crystallogr. E Crystallogr. Commun., 2020 Mar 27;76(Pt 4):589-593) as applied to claims 1-2, 4-5, 7-8, 12-15, 17-21 and 23-26 above, and further in view of THOMAS ET AL. (Pharmacotherapy, 2015, vol. 35, no. 4, pages 433-449) and CARHART-HARRIS ET AL. (Lancet Psychiatry, 2016, vol. 3, pages 619-627).

The teachings of Stamets, Lenz et al., and Chadeayne et al. are as applied to Claims 1-2, 4-5, 7-8, 12-15, 17-21 and 23-26 supra, which teachings are herein incorporated by reference in their entirety.  Claim 3 differs from the combined teachings of Stamets, Lenz et al., and Chadeayne et al. in so far as they do not disclose combining a composition comprising a purified psilocybin derivative and an erinancine or a hericenone with a monoamine oxidase inhibitor for use in treating anxiety and/or depression.

Teachings of THOMAS ET AL.
	Thomas et al., while acknowledging that the utilization of monoamine oxidase inhibitors (MAOIs) for the treatment of depression in clinical practice today is low due to their widely known adverse effects, some of which may be life threatening, and the risk for dietary and drug interactions, also teach that a case series and literature review suggest that when used under close supervision and under the care of an experienced clinician in psychiatry, combination therapy may be a consideration for the management of treatment-resistant depression (TRD) in patients not responding to monotherapy or other combinations of antidepressants. See Abstract. More specifically, Thomas et al. teach the current literature supports cautious use of combining MAOIs with other antidepressants in patients with TRD who have failed multiple treatment modalities. See id.
	Monoamine oxidase inhibitors (MAOIs) were one of the first classes of medications used for the treatment of depression. These agents inhibit the enzyme monoamine oxidase, which is present in the brain and other tissues such as the intestine and liver. MAOIs currently available in the United States, including selegiline, tranylcypromine, phenelzine, and isocarboxazid, irreversibly bind and inactivate monoamine oxidase, thus preventing the degradation of neurotransmitters such as serotonin, epinephrine, norepinephrine, and dopamine, leading to their
accumulation. See page 434, left column, second full paragraph.
	Notably, psilocybin derivatives and/or terpenes and/or cannabinoids are not listed as psychotropic agents contraindicated with monoamine oxidase inhibitors. See Table 1.

Teachings of CARHART-HARRIS ET AL.
	Carhart-Harris et al. teach an open-label feasibility trial of 12 patients with moderate-to-severe, unipolar, treatment-resistant major depression receiving two oral doses of psilocybin (10 mg and 25 mg, 7 days apart).  See Abstract.  Carhart et al. teach psilocybin was well tolerated by all of the patients, and no serious or unexpected adverse events occurred.  Relative to baseline, depressive symptoms were markedly reduced 1 week and 3 months after high-dose treatment. Marked and sustained improvements in anxiety and anhedonia were also noted. See id.
	Carhart-Harris et al. teach their findings motivate further controlled research. Psilocybin has a novel pharmacological action in comparison with currently available treatments for depression (i.e., 5-HT2A receptor agonism) and thus could constitute a useful addition to available 
therapies for the treatment of depression. See page 627, left column, last paragraph.

Examiner’s Analysis and Conclusion of Obviousness
The Examiner’s analysis and conclusion of obviousness as applied to Claims 1-2, 4-5, 7-8, 12-15, 17-21 and 23-26 supra is herein incorporated by reference and applied equally to Claim 3.  In addition, with specific regard to Claim 3, it would have been prima facie obvious to a person of ordinary skill in the art to add other known antidepressants, including monoamine oxidase inhibitors, to a composition comprising a purified psilocybin derivative and an erinancine or a hericenone for use in treating anxiety and/or depression. A person of ordinary skill in the art would reasonably expect such a composition to also be effective in treating depression, particularly treatment-resistant depression (TRD), because both psilocybin and monoamine oxidase inhibitors have demonstrated clinical efficacy in treating patients having treatment-resistant depression.  The expectation, therefore, is that they would also be effective when administered together.  Further, given the known fact that MAOIs irreversibly bind and inactivate monoamine oxidase, thus preventing the degradation of neurotransmitters such as serotonin, epinephrine, norepinephrine, and dopamine, leading to their accumulation (See Thomas et al.), a person of ordinary skill in the art would also reasonably expect them to also prevent degradation of psilocybine derivatives given their known structural similarity to the neurotransmitter serotonin.  

RESPONSE TO ARGUMENTS
	Applicant’s traversal has been fully considered and is not deemed persuasive for the following reasons.
	Applicant asserts that Stamets “administers the composition as a mixture of fungal materials”, which Applicant argues varies in composition and concentration. Applicant then cites to a publication of Stamets (“Psilocybin Mushrooms of the World”), where Stamets states that considerable variation in the range of psilocybin and psilocin has been found within each species. Applicant also refers to Stamets’ statement in the same publication referring to the difficulty of ascertaining precise dosages due to a constellation of factors that complicate consistency in the production of psilocybin and psilocin.
In response, the Examiner first submits that Stamets expressly teaches that the compositions disclosed therein include psilocybin (4-phosphoryloxy-N,N-dimethyltryptamine) or psilocin (4-hydroxy-N,N-dimethyltryptamine) in pure form or extracts from Psilocybe and psilocybin containing mushrooms combined with erinacines or hericenones. See [0005].  Indeed, in Claim 13, Stamets expressly teaches that the compounds are “purified”, i.e., isolated or synthetic or manufactured.  Additionally, the fact that amounts of psilocybin and psilocin vary in their naturally occurring sources has no bearing whatsoever of the use of purified psilocybin or psilocin as therapeutic agents.  A person of ordinary skill in the art would know exactly how much purified psilocybin or psilocin he/she is incorporating into a dosage composition by, for example, simply weighing it.  The difficulty, in 1996 when Stamets cited by Applicant was published, in ascertaining precise dosages of psilocybin or psilocin in mushrooms, has no bearing whatsoever on the state of the art at the time of the application was filed in 2018.  Methods of isolating and purifying psilocybin and psilocin from their natural source and/or chemically synthesizing them were well-known and common knowledge in the art at the time the application was filed.
Applicants argue that the composition of Stamets where “one component is ‘purified’” does not result in a composition that is internally consistent.  Applicant argues that the claimed dosage composition “solves Stamets’ shortcomings” of composition that allegedly lack accuracy at the molar or milligram level.
The Examiner has already addressed the claimed “homogenous mixture” limitation.  Specifically, a person of ordinary skill in the art mixing two or more drugs in a carrier would have been motivated to make the mixture “homogenous” so as to minimize variabilities in dosing, pharmacokinetics, etc.  Indeed, dissolving two or more active agents in a solvent and stirring would predictably make a “homogenous” mixture, as would mixing two solid drugs with a carrier and placing the mixture into a capsule.  There is nothing inventive about making a “homogenous mixture” of two drugs, which is routine and commonplace in the art of pharmaceutical compounding.
Regarding Lenz, Applicant again focuses on the known natural variability in the amounts of psilocybin derivatives in naturally occurring magic mushrooms, which totally misses the mark.  This rejection is not predicated on taking magic mushrooms and mixing them with fungal materials containing erinacine or hericenone.  This rejection is predicated on the obviousness of making a dosage composition comprising purified psilocybin derivative and purified erinacine or hericenone.  
Applicant argues Applicant’s U.S. Provisional Application No. 62/457,123, filed Feb. 9, 2017, provides the first disclosure of norpsilocin (4-hydroxy-N-methyltryptamine) in any mushroom.  The Examiner submits that this has no bearing whatsoever on the claimed invention because a) Applicant is not entitled to the benefit of the ‘123 provisional application (see above discussion regarding “Priority”) and b) even if Applicant perfects a priority claim to the ‘123 provisional application, the claimed invention is NOT supported by said application.  There is no disclosure whatsoever of erinacine or hericenone in the ’123 application. 
Regarding Chadeayne, Applicant again refers the petition under 37 C.F.R. 1.78(e) and argues that Chadeayne is not prior art to the claimed invention.  In response, the Examiner submits that because Applicant’s petition was dismissed, Chadeayne remains applicable as prior art.  However, Applicant is advised that Chadeayne is only relied upon for its teaching of crystalline norpsilocin, e.g., the crystalline fumarate salt thereof, as recited in Claims 14-15.  
Applicant asserts the claimed dosage composition solves a long-felt need.  Applicant cites Health Canada, which teaches that “[t]he use of psilocybin mushrooms presents challenges for clinical trials because of the potential variability in the content of the active ingredients (i.e., psilocybin and psilocin) and potential impurities among different mushrooms cultivars, as well as the potential variability throughout the mushroom tissue matrix (i.e., differences across anatomical structures).” See Health Canada, p. 2-3.  However, the Examiner notes that Health Canada is specifically and solely directed to the use of psilocybin mushrooms and their use in clinical trials, not purified psilocybin derivatives which have been used for years in animal and human studies.  See, inter alia, RAMBOUSEK (2014), ROSS (2016), and TYLS (2013) cited by Applicant in the IDS filed 07/11/2022.  Applicant clearly did not invent isolating and purifying and/or chemically synthesizing psilocybin derivatives and using them as therapeutic agents.
Furthermore, Applicant has not established with factual evidence a “long felt need” and/or the alleged “failure of others”.  While it is true that there existed in the art a recognized variability in the content of psilocybins in mushrooms, methods of isolating and purifying and/or chemically synthesizing psilocybin derivatives were well-known and established in the art at the time the application was filed.  Indeed, purified psilocybin had been administered in animal and human studies well before Applicant’s invention.  Thus, any “need” for purified psilocybin derivative dosage compositions had already been met by those skilled in the art.  That no one made a homogenous mixture of a claimed psilocybin derivative and erinacine or hericenone speaks only to novelty, not non-obviousness.  
In summary, Applicant clearly did not invent isolating and purifying and/or chemically synthesizing the claimed psilocybin derivatives.  Applicant did not even invent combining a psilocybin derivative with an erinacine or a hericenone (Stamets).  Rather, Applicant’s claims circumscribe an obvious dosage composition comprising an isolated and purified or chemically synthesized psilocybin derivative homogenously mixed with an erinacine or a hericenone.  A person of ordinary skill in the art of pharmaceutical compounding would have readily and predictably recognized the obvious benefits of homogenous mixtures of two or more drugs including, inter alia, minimizing variabilities in dosing, pharmacokinetics, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 17/313,562
Claims 1-5, 7-8, 12-21 and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-19 of copending Application No. 17/313,562 in view of STAMETS (US 2018/0021326 A1; Published 01/25/2018; Filed 04/23/2017).
The ‘562 application claims broadly encompass any “dosage” composition comprising a first purified psilocybin derivative selected from the same Markush group recited in the instant claims and, inter alia, a purified erinacine or a purified hericenone (Claim 1), including the same erinacines recited in the instant claims (Claims 16-19).  All of the limitations of the instant dependent claims are fully disclosed in the ‘562 application as support for the dosage compositions claimed therein.
Further, Stamets teaches methods and compositions for enhancing neurogenesis comprising fungal extracts and their active ingredients, including species of mushrooms and mycelia containing psilocybin and psilocin, combined with erinacines and hericenones or fungal extracts containing those active ingredients, with the addition of nicotinic acid. See Abstract.
Stamets teaches the composition includes psilocybin (4-phosphoryloxy-N,N-dimethyltryptamine) or psilocin (4-hydroxy-N,N-dimethyltryptamine) in pure form or extracts from Psilocybe and psilocybin containing mushrooms combined with erinacines or hericenones. See [0005].
As per Claim 21, Stamets teaches erinacines, including known erinacines A-K, P and Q, are cyanthane terpenes isolated from the mycelia of Hericium erinaceus that promote NGF (nerve growth factor) synthesis. See [0005].
A suggested formula is a 550 mg delivery dose via an ingestible capsule:

    PNG
    media_image1.png
    104
    293
    media_image1.png
    Greyscale

See [0012].
	Also see the Table at [0015], which teaches compositions (“Neurogenesis Formula”) comprising psilocin or psilocybin, erinancines or hericenones, and niacin. 
	Note that niacin as taught in Stamets is pyridine-3-carboxylic acid as recited in instant Claim 23.
	Stamets teaches compounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes baeocystin, norbaeocystin, N,N-dimethyltryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxytryptophan, psilocybin and psilocin. See [0016].
	As per Claim 2, Stamets teaches the compositions comprise additional pharmaceutical excipients. See [0017].
	Stamets teaches since psilocin and its analogs are neurotransmitters, and substitute for serotonin, acting as an agonist exciting serotonin receptors, their ability to enhance neurotransmission while in combination with nerve growth factors such as erinacines and hericenones, provides a unique opportunity for spurring neurogenesis. See [0028].
	Stamets expressly claims a method for improving neurological health of an animal comprising: administering a therapeutically effective amount of a composition to an animal, wherein the composition comprises one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, one or more of erinacines, hericenones or combinations thereof, and niacin. See Claim 1.
	The compounds are “purified”, i.e., isolated or synthetic or manufactured. See Claim 13.
	Stamets teaches a composition comprises about 0.6 to 10 mg of one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, about 20 to 200 mg of one or more of erinacines, hericenones, or combinations thereof, and about 50 to 200 mg of niacin. See Claim 15.  The molar ratio of psilocybin derivative to terpene therefore falls within the scope of Claims 4-8, e.g., a molar ratio of about 1:1.
Accordingly, the claimed compositions are not patentably distinct from the ‘562 application claims, being prima facie obvious in view of Stamets.
This is a provisional nonstatutory double patenting rejection.
RESPONSE TO ARGUMENTS
	Applicant requests this rejection be held in abeyance until the claims are found allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038